Citation Nr: 0903563	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1966 to August 1968.  He died in 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 17, 
2008, which vacated a January 2006 Board decision and 
remanded the case for additional development.  Significantly, 
the Court found the Board had failed to address materially 
favorable evidence in the record shown by service treatment 
records demonstrating a pilonidal cyst removal in January 
1968 and the veteran's report of having received treatment 
for a shrapnel wound to the arm in April 1968.  The appellant 
and her accredited representative were notified of their 
right to submit additional argument or evidence in support of 
the appeal by correspondence dated in October 2008.  As no 
response has been received, the Board finds the case is ready 
for review.

The issue on appeal initially arose from a June 2002 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO) of the Department of Veterans 
Affairs (VA).  In November 2005, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The Court in its March 2008 order also noted, in essence, 
that additional action was required to adjudicate the 
appellant's claim for entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
for reasons other than as a result of a service-connected 
cause of death.  The Board notes that this specific matter 
was not previously addressed by the agency of original 
jurisdiction, nor was it perfected for appellate review, and 
that it is not inextricably intertwined with the issue on 
appeal.  Therefore, the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 for reasons other than as a 
result of a service-connected cause of death must be referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran died in February 
2001 as a result of end-stage cirrhosis of the liver with 
major risk factors for developing cirrhosis including 
hepatitis C infection and alcohol abuse.  

3.  A disease or injury which caused or contributed to the 
veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the appellant in a January 2002 
letter from the RO.  That letter notified the appellant of 
VA's responsibilities in obtaining information to assist in 
completing her claim and identified the appellant's duties in 
obtaining information and evidence to substantiate her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Although an additional 
notice as to these matters was not provided, because of the 
decision in this case any deficiency in the notice to the 
appellant of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  

The Board finds the notice requirements pertinent to the 
issue on appeal have been met and that all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a medical examination or 
opinion under the provisions of 38 U.S.C.A. § 5103A(d) is not 
required for DIC claims.  See Delarosa v Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  In this case, there is no indication of 
any existing evidence to establish the appellant's claim that 
the veteran developed hepatitis C during active service and 
no reasonable possibility that any additional assistance 
would aid the appellant in substantiating her claim.  There 
is no indication that a medical opinion provided so many 
years after the fact as to the possibility of hepatitis C 
exposure during active service could be provided without 
resort to mere speculation.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty, but no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs .  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
For claims filed after October 31, 1990, direct service 
connection may be granted only when the cause of death was 
incurred in the line of duty and was not the result of 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (2008). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The Court has also held that the 
Board is not always required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which 
held a medical opinion provided in support of a new and 
material evidence claim need not be accepted as credible if 
based upon an inaccurate medical history).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records show the veteran 
underwent removal of the roof of a pilonidal cyst in January 
1968.  The cyst was packed with Ledoform was to be 
administered and sitz baths were commenced 2 days later.  He 
remained hospitalized for 6 days; thereafter, he was 
discharged to a Battalion Aid Station where the cyst was to 
be cleaned with hydrogen peroxide four-times a day until it 
closed.  Approximately two weeks after the procedure, it was 
noted that the cavity was healing satisfactorily.  The 
medical officer did not indicate on the form that the 
procedure required a transfusion of blood.  An August 1968 
separation examination report noted the veteran had a 
birthmark on his right upper arm and a scar on his left hand.  

In a September 1968 application for VA benefits the veteran 
requested entitlement to compensation benefits for residual 
shrapnel wound scars to the left arm incurred in Vietnam in 
April 1968.  In November 1969, the veteran submitted copies 
of photographs he claimed were taken during service and which 
show bandages on the left arm.  The records are negative for 
a diagnosis of cirrhosis or hepatitis and do not show that he 
underwent any surgery during active service.   

A December 1968 VA examination report included a diagnosis of 
a small, well-healed, asymptomatic shrapnel wound to the left 
arm.  A neurologic examination report, however, noted that 
the veteran's back and arms were covered with comedones, 
pustules, and scars.  It was noted that the scars on his left 
arm that he claimed were due to shrapnel appeared the same as 
those on his back.  A January 1969 rating decision 
established service connection for small, well-healed scars 
to the left arm due to skin disease.  Service connection was 
denied for shrapnel wounds to the left arm.

During a March 1970 VA medical examination, the veteran 
reported that he received mortar shrapnel injuries to the 
right and left arms in April 1968 and was treated in the 
field by a corpsman who removed some metal fragments from his 
arms.  It was noted he never saw a doctor.  An examination 
revealed a one inch well-healed, superficial scar, reputedly 
due to a shell fragment wound, to the posterior aspect of the 
left upper arm below the elbow.  X-ray examination of the 
arms revealed no gross bony or articular pathology.  The 
diagnoses included residual shell fragment wounds to the 
right and left posterior lower arms, relatively asymptomatic.  
A June 1970 rating decision established service connection 
for headaches and a healed left arm scar as a residual of a 
shell fragment wound.  Noncompensable, 0 percent, ratings 
were assigned for these disabilities.  

In an August 2000 letter, T.R., M.D., a private physician, 
noted that the veteran had been first diagnosed with liver 
disease approximately five years earlier.  It was noted that 
his liver tests were elevated and that, subsequently, a 
diagnosis of hepatitis C was provided.  Imaging studies, such 
as ultrasound and computed tomography (CT) scan, showed 
features consistent with cirrhosis at that time.  After the 
diagnosis, despite being told of the disease, the veteran 
continued to consume alcohol and stated that he had "cut 
back."  He went from drinking over a six-pack a day for over 
ten years to one to two alcoholic drinks per day.  It was 
noted that there was no history of intravenous drug use, no 
tattoos, and no blood transfusions, but that the veteran 
cited "several surgeries done in Vietnam."  The physician 
opined that the veteran had cirrhosis of the liver related to 
alcohol and hepatitis C.

A September 2000 private medical record from A.M., M.D., 
noted that the veteran reported having cirrhosis of the liver 
for about five years and that he stated he used to drink 
relatively heavy when he was in his 20's in service.  
Following discharge, he stated his drinking decreased.  The 
physician stated that the exact etiology of the veteran's 
cirrhosis was not certain, but that it might be related to 
either alcohol or hepatitis C or possibly both.

A January 2001 private medical record from R.S., M.D., noted 
that the veteran had a history of liver failure secondary to 
cirrhosis caused by alcoholism and hepatitis C.  A January 
2001 treatment record from the Milton S. Hershey Medical 
Center noted that, according to his surgical history, the 
veteran had several unspecified surgeries while in Vietnam.  

The veteran's death certificate reported that he died as a 
result of cirrhosis in February 2001.  A February 2001 
preliminary autopsy report noted that the veteran "had 
several unspecified surgeries while in Vietnam."  A February 
2001 autopsy report provided primary autopsy diagnoses of 
cirrhosis of the liver with a clinical history of hepatitis C 
infection and alcohol abuse, hemochromatosis, right renal 
cell carcinoma, bilateral congestion of the lungs and 
emphysema, and severe atherosclerosis of the aorta.  The 
secondary diagnosis was cholelithiasis.  It was noted that 
the veteran had two major risk factors for developing 
cirrhosis, hepatitis C and alcohol abuse.  The source of the 
hepatitis C infection was not known, but "could have been 
[due to] the multiple unspecified prior surgeries."  The 
veteran was also found to have evidence of increased 
parenchymal iron in the liver, heart and pancreas, which 
raised the strong possibility of primary hemochromatosis.  

In her December 2001 application for VA benefits the 
appellant stated that the veteran's cause of death was due to 
a liver condition, cancer of the kidney, diabetes, and skin 
conditions.  It was noted that he had two surgeries in 
Vietnam that may have caused his hepatitis C.  In a January 
2002 statement she reported that the veteran had surgeries 
and possible blood transfusions in service and that it was 
possible that this treatment caused his hepatitis C.

In a November 2005 videoconference hearing the appellant's 
representative initially argued that the veteran's cause of 
death was due to exposure to herbicides while the veteran was 
in Vietnam.  It was asserted that the veteran had been shown 
to have had increased iron levels in his body over 
approximately 30 years and this had been referred to as 
"Bronze Diabetes."  The appellant testified that the 
veteran had been treated for liver disease, that she was not 
aware of any blood transfusions he may have had, and that she 
was also not aware of any prior girlfriends he may have had 
other than his ex-wife.

Based upon the evidence of record, the Board finds that the 
veteran died in February 2001 as a result of end-stage 
cirrhosis of the liver with major risk factors for developing 
cirrhosis including hepatitis C infection and alcohol abuse.  
The Board also finds that a disease or injury which caused or 
contributed to the veteran's death is not shown to have been 
a result of any established event, injury, or disease during 
active service.  As an initial matter, the Board notes there 
is no evidence indicating the veteran's service-connected 
headache disorder either caused or contributed to his death.  

The Board further finds that the evidence of record does not 
support the reported medical history that the veteran had 
several surgeries while in Vietnam and there is no probative 
evidence of hepatitis C virus exposure during active service.  
The February 2001 autopsy report statements indicating that 
hepatitis C "could have been [due to] the multiple 
unspecified prior surgeries" during service in Vietnam are 
considered to have been provided based upon an unestablished 
medical history of multiple prior surgeries or are too 
speculative to be afforded any probative weight.  

Although the June 1970 rating decision established service 
connection for a healed left arm scar as a residual of a 
shell fragment wound, it is not established that the veteran 
underwent any actual surgical treatment during active service 
other than a pilonidal cyst removal in January 1968.  The 
records surrounding the procedure document that the veteran 
had an uneventful recovery, and two weeks after the procedure 
it was indicated that the site was healing well.  The record 
does not show that a blood transfusion was required.  The 
available record includes no competent evidence demonstrating 
that the veteran's cause of death was in anyway related to 
his pilonidal cyst removal in January 1968 nor to the 
established fact that a left arm scar was incurred as a 
result of a shrapnel wound.  The Board cannot substitute its' 
own opinion for that of medical experts.  In this case, 
medical experts opinion clearly hold that the death was the 
result of liver cirrhosis due to years of alcohol abuse, or 
due to hepatitis C of unknown etiology.

While the appellant may sincerely believe that the veteran's 
cause of death was incurred as a result of hepatitis C he 
developed during service in Vietnam, she is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is also no 
competent evidence indicating that hemochromatosis (or 
"Bronze Diabetes"), right renal cell carcinoma, bilateral 
congestion of the lungs and emphysema, severe atherosclerosis 
of the aorta, or cholelithiasis were either incurred or 
aggravated as a result of active service.  

The evidence further shows that the veteran admitted to 
drinking large amounts of alcohol in service; however, for 
claims filed after October 31, 1990, direct service 
connection may be granted only when the cause of death was 
not the result of willful misconduct or the abuse of alcohol.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


